Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00354-CV

                               IN THE INTEREST OF J.I.M., a Child

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016PA01450
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 19, 2017

DISMISSED FOR WANT OF JURISDICTION

           Appellant Juan Carlos Luevanos is representing himself in this civil lawsuit. On April 26,

2017, the trial court signed an order establishing the parent-child relationship and determining

conservatorship and visitation. See TEX. FAM. CODE ANN. § 160.601 (West 2014). Appellant’s

notice of appeal was due on May 16, 2017, or a motion for extension of time to file a notice of

appeal was due on May 31, 2017. See TEX. R. APP. P. 26.1(a), 26.3; see generally Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily implied

when an appellant acting in good faith files a [notice of appeal] beyond the time allowed by Rule

[26.1], but within the fifteen-day period in which the appellant would be entitled to move to extend

the filing deadline under Rule [26.3].” (emphasis added)).
                                                                                    04-17-00354-CV


        On June 1, 2017, after the deadline to file the notice of appeal, Appellant, the children’s

father, filed a notice of appeal. Although Appellant contends he did not receive notice of the

judgment, Appellant did not file a motion in accordance with Rule 4.2 of the Texas Rules of

Appellate Procedure, see TEX. R. APP. P. 4.2, or Rule 306a of the Texas Rules of Civil Procedure,

see TEX. R. CIV. P. 306a.

        On June 9, 2017, we advised Appellant that a timely notice of appeal is necessary to invoke

this court’s appellate jurisdiction. See TEX. R. APP. P. 25.1(b). See generally Verburgt, 959
S.W.2d at 617. We ordered Appellant to show cause in writing to this court by June 26, 2017,

why this appeal should not be dismissed for want of jurisdiction. We warned Appellant that if he

failed to respond within the time provided, the appeal would be dismissed. See TEX. R. APP. P.

42.3.

        To date, Appellant has filed no response to our June 9, 2017 order. Therefore, this appeal

is dismissed for want of jurisdiction. See id.

                                                  PER CURIAM




                                                 -2-